J-A04011-22

                                  2022 PA Super 111


    IN RE: ADOPTION OF: D.G.J.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: H.L.H. AND E.W.H.               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1782 EDA 2021

               Appeal from the Decree Entered August 19, 2021
      In the Court of Common Pleas of Chester County Orphans' Court at
                             No(s): AD-21-0010


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

OPINION BY LAZARUS, J.:                                   FILED JUNE 16, 2022

       H.L.H. and E.W.H. (Petitioners) appeal from the decree, entered in the

Court of Common Pleas of Chester County Orphans’ Court, denying, with

prejudice, their petitions to confirm consent and for adoption of their minor

nephew, D.G.J. (Child). After careful review, we reverse and remand.

       Child was born in Liberia in July 2006. After Child’s parents divorced,

Child came to the United States, on December 30, 2014, on a B1/B2 visa.1

____________________________________________


1 B-1 and B-2 visas are considered “nonimmigrant visas” and are used for
temporary stays. “Visitor visas are nonimmigrant visas for persons who want
to the enter the United States temporarily for business (visa category B-1),
for tourism (visa category B-2), or for a combination of both.”
https://travel.state.gov/content/travel/en/us-visas/tourism-visit/visitor.html
(last visited 5/26/22). A B-1 visa is for business, whereas a B-2 visa is often
used for “tourism[,] vacation[,] visit[s] with friends or relatives[,] medical
treatment[,] participation in social events hosted by [] organizations[,]
participation by amateurs in musical, sports, or similar events or contests[, or
e]nrollment in a short recreational course of study, not for credit toward a
(Footnote Continued Next Page)
J-A04011-22



Since his arrival in the United States, Child has resided with Petitioners, his

maternal aunt and uncle, who were also born in Liberia but became naturalized

United States citizens on June 13, 2011.         Petitioners and Child reside in

Coatesville, Chester County, Pennsylvania.

        On February 22, 2021, Petitioners filed a “Report of Intention to Adopt”

(Report) Child, averring that “[o]n November 27, 2020, Child’s biological

parents signed consents to adoption.” Report of Intention to Adopt, 2/22/21,

at 1.    Attached to the Report are signed, dated and notarized consents,

executed by Child’s biological parents, indicating that they

        voluntarily and unconditionally consent to the adoption of [Child,]
        understand that by signing th[e c]onsent[s they] indicate [their]
        intent to permanently give up all rights to [Child,] understand[]
        [Child] will be placed for adoption by [Petitioners, that they]
        understand [they] may revoke th[e c]onsent[s] . . . by placing the
        revocation in writing and serving it upon the agency or adult to
        whom [Child] was relinquished[, and that the c]onsent[s] to an
        adoption is irrevocable unless [they] revoke [them] within THIRTY
        (30) DAYS after executing [them.]



____________________________________________


degree[.] Id. A visitor visa cannot be used to obtain permanent residence in
the United States. Id.

Although you can extend your B-1 and B-2 visa, by application, for up to a
maximum of ten years, you are only permitted to remain in the United States
for up to 6 months at a time and must return to your home country for some
time    and    travel  back   to   the    United    States.    https://visa-
applications.org/news/usa/b-visas/ (last visited on 5/13/22).

We recognize, however, that Child’s immigration status is not before us today
and we do not opine on the effect of any domestic adoption decree on Child’s
immigration status. See infra at n.6.


                                           -2-
J-A04011-22



Statutory Consent of Birth Mother, 11/27/20, at 1-2; Statutory Consent of

Birth Father, 11/27/20, at 1-2.2           Child’s biological parents also executed

statements indicating that they wish to be contacted by Child after he attains

the age of 18. Statement by Parent, 11/27/20, at 1.

        On that same date, Petitioners filed petitions to confirm biological

parents’ consents to adopt, as well as a petition for adoption of Child. On

August 19, 2021, the trial court issued its decree denying the petitions with

prejudice and without a hearing. The Orphans’ Court judge determined that

because Child is foreign-born, “until the Petitioners comply with [23 Pa.C.S.]

§ 2908,[3] the court [] lack[s] jurisdiction[,] the [Petitioners’] filings [are]


____________________________________________


2 We recognize that if parental rights are terminated to a child, then there is
no need for a consent to adopt from that parent. See 23 Pa.C.S.A. § 2714
(consent of parent to adoption not required if decree of termination with
regard to such parent has been entered and if parental rights have not been
terminated, court may find, after notice and hearing, that consent not required
where court finds grounds exist for involuntary termination under section
2511); id. at § 2901 (“no decree of adoption shall be entered unless natural
parent or parents’ rights have been terminated”). However, the reverse is not
always the case. See id. at § 2903 (when parent consents to adoption of
child by spouse, parent-child relationship remains whether or not consenting
parent is one of petitioners in adoption proceedings). In fact, under our
Adoption Act, the written consent of a parent or guardian of a child under the
age of 18 “shall not be required,” but the adults [who have been] car[ing for]
the child shall file a separate consent to accept custody of the child if the child
has been “for a minimum period of 30 days in the[ir] exclusive care[.]” 23
Pa.C.S. §§ 2502(A)-(B).
3   Section 2908 of the Act states:

        § 2908. Foreign decree of adoption.
(Footnote Continued Next Page)


                                           -3-
J-A04011-22



procedurally defective[,] and the court [is] prohibited from proceeding with

any other portion of the Adoption Act which might otherwise apply.” Trial

Court Opinion, 9/16/21, at 4.

       Petitioners filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.            Petitioners

present the following issues for our consideration:

       (1)    Did the [Orphans’ Court] err as a matter of law in
              determining that the Pennsylvania Adoption Act, codified at
              23 Pa.[C.S.] § 2101, et. [s]eq.[,] and specifically, 23
              Pa.C.S. § 2908 [] and its implementing Rule 15.9, both of
              which only apply according to their clear and unambiguous
              terms when a party files an adoption petition in a foreign
              country while the child is a resident of that country and
              subsequently seeks to register that adoption decree in the
              Commonwealth of Pennsylvania, govern[] the current
              matter, where the prospective adoptee has been a resident
              of the Commonwealth of Pennsylvania for the preceding six
              years, and the prospective adoptive parents commence[d]
              an adoption proceeding in this Commonwealth?

       (2)    Did the Orphans’ Court both err as a matter of law and abuse
              its discretion by ignoring the clear and unambiguous
____________________________________________


       (a)    Registration. — When a minor is adopted by a resident of
              this Commonwealth and a final decree of adoption is
              made or entered in conformity with the laws of a
              foreign country, the adopting parent shall file a properly
              authenticated copy of the foreign decree of adoption, a copy
              of the child’s visa and either the child’s birth certificate or
              some form of birth identification with the clerk of the court
              in the county of residence of the parent. If the foreign
              decree of adoption is not in English, the adopting parent
              shall also file a certified English translation. If no birth
              certificate or birth identification can be obtained, the
              adopting parent shall include an affidavit stating the reason
              therefor.

23 Pa.C.S. § 2908(a) (emphasis added).

                                           -4-
J-A04011-22


           language of [s]ection 2908, and[,] instead[,] resorting to
           the implement[ation of] Rule 15.9 in order to find that
           because [Child] was born in Liberia, he is a “foreign[-]born
           child,” a term with a peculiar and appropriate meaning in
           the implementing rule designed to apply only to a child that
           was both born in a foreign country and resided in that
           foreign county at the time that the adoption proceedings
           were commenced, thereby entering the United States on
           certain types of visas[, which is] inapplicable here?

     (3)   Did the Orphans’ Court[’s] interpretation of Pennsylvania’s
           statutes produce an absurd result by compelling all
           prospective adoptees that were born in a foreign country,
           yet have resided in the Commonwealth of Pennsylvania for
           several years, to return to their birth countries, comply with
           the laws of adoption in their birth countries, and then seek
           to reenter the United States and thereafter register their
           foreign adoption decree utilizing the registration procedure
           contained in [s]ection 2908?

     (4)   Was the [Orphans’ Court] correct [in finding that] the
           General Assembly not only required consideration of a
           prospective adoptee’s immigration status, but further made
           that status completely dispositive[,] compelling denial of the
           adoption petition with prejudice, when the General
           Assembly has already detailed the requirements necessary
           [to] comply with the Adoption Act, and the child’s
           immigration status is not listed as a consideration nor is
           legal immigration status even deemed relevant in any way?

     (5)   Did the Orphans’ Court exceed its permissible jurisdiction
           when it imposed a punitive measure upon a child whose visa
           had expired, and precluded the child from pursuing adoption
           in the Commonwealth of Pennsylvania solely because of this
           status, when the [f]ederal [g]overnment has the exclusive
           authority over matters involving naturalization and
           immigration, and there is not a single shred of authority
           within this Commonwealth making immigration status even
           relevant, much less dispositive?

     (6)   Did the Orphans’ Court abuse its discretion when it
           determined     that   the   [a]doption    [p]etition   was
           “[p]rocedurally [i]mproper,” solely because [Child] had
           overstayed his visa, when the [p]etition perfectly complied
           with all requirements set forth in the Adoption [Act],


                                    -5-
J-A04011-22


              which[,] itself[,] does not require proof of immigration
              status?

       (7)    Was the Orphans’ Court’s decision to deny the adoption
              petition with prejudice without ordering a home study,
              conducting a hearing, making a record, taking evidence,
              conducting formal briefing on the docket, and permitting
              oral argument a violation of [Petitioners’] constitutional
              right to procedural due process?

       (8)    Did the Orphans’ Court arbitrarily abuse its power by making
              [Child’s] immigration status a controlling factor when there
              is no recognized legal authority for even taking immigration
              status into consideration when the prospective adoptive
              parents are family members, have formed a parental bond
              with [Child] over the preceding six years, and intend to
              bring [C]hild into status by filing a Family Petition after his
              adoption?

Petitioners’ Brief, at 3-6.

       When reviewing a decree entered by the [O]rphans’ [C]ourt, the
       appellate court must determine whether the record is free from
       legal error and the court’s factual findings are supported by the
       evidence. Because the [O]rphans’ [C]ourt sits as the fact-finder,
       it determines the credibility of the witnesses, and on review, the
       appellate court will not reverse its credibility determinations
       absent an abuse of that discretion.

In re E.M.I., 57 A.3d 1278, 1284 (Pa. Super. 2012).

       Instantly, Child was born in Liberia and has been living in the United

States since 2014 with an aunt and uncle who are naturalized, United States

citizens. Therefore, Petitioners are seeking a domestic adoption 4 of a child
____________________________________________


4  While Petitioners are seeking to adopt a foreign-born child, this is not what
is   termed      an   “intercountry    or  international   adoption.”        See
https://www.uscis.gov/adoption/immigration-through-adoption
(last visited 5/16/22) (defining intercountry adoption as “an adoption of a child
born in one country by an adoptive parent living in another country”). Such
adoptions are governed by United States federal law, the laws of the
(Footnote Continued Next Page)


                                           -6-
J-A04011-22



who was born in a foreign country, utilizing the procedures set forth in our

Commonwealth’s Adoption Act. The factual circumstances in this case present

a factual scenario of first impression—United States citizens seeking to adopt

their foreign-born nephew, who has been residing with them in the United

States on a non-immigrant visa and where there is no foreign adoption decree

made or entered into in conformity with the laws of the child’s home country.

         We recognize that adoption in this Commonwealth is purely a statutory

right.     In re Adoption of R.B.F., 803 A.2d 1195, 1199 (Pa. 2002).

Pennsylvania’s Adoption Act (Act) is codified at chapters 21 through 29 of the

Domestic Relations Code.5           See 23 Pa.C.S. §§ 2101-2938.         It is well-

established that the provisions of the Adoption Act must be strictly complied

with, In re Adoption of E.M.A., 409 A.2d 10, 12 (Pa. 1979) (citations

omitted), but also that “[t]he law is not to be construed unreasonably and

____________________________________________


prospective adoptive child’s country of origin, and the laws of the prospective
adoptive    parents’    United   States     state    of   residence.       See
https://travel.state.gov/content/travel/en/Intercountry-Adoption/Adoption-
Process/how-to-adopt.html (last visited 5/20/22).
5The Adoption Act was first referred to the Judiciary Committee on January
26, 1970. At that time, the short title of the proposed Act stated that it was:

         [a]n Act providing for the adoption of minors and adults and for
         the termination of parent-child relationships by such adoption or
         by relinquishment or abandonment proceedings preliminary
         thereto, for jurisdiction of courts, for recording of foreign decrees
         of adoption, and containing provisions for procedures, decrees and
         records in all matters relating thereto.

S.B. 1233 (1970).


                                           -7-
J-A04011-22



thus defeat the express purposes of the Act.” See In re Russell Adoption

Case, 85 A.2d 878, 883 (Pa. Super. 1952).

       Notably, the Adoption Act is silent with regard to an adoptee’s

citizenship or immigration status.6 Moreover, the Act does not define the term

“child”7 or “foreign born child.” See In re Adoption of Hess, 608 A.2d 10,

13 (Pa. 1992) (“Wherever possible, we must be guided by the specifications

of the Adoption Act in making our determination.”). Our Supreme Court has

stated that the plain language of a statute is, in general, the best indicator of

legislative intent. In re Adoption of J.A.S., 939 A.2d 403 (Pa. Super. 2007).

Moreover, “[w]e must construe words and phrases in the statute according to

their common and approved usage. We must also construe a statute in such

a way as to give effect to all its provisions, if possible, thereby avoiding the

need to label any provision as mere surplusage.”       Id. at 405-06 (citations

omitted).




____________________________________________


6 We agree with Petitioners that Child’s immigration status is not before us,
but, rather is a consideration for United States State Department and Bureau
of Citizenship and Immigration Services under federal immigration law.
Moreover, Liberian law is also not to be considered when faced with a
prospective Commonwealth adoption under the Act.
7 In its earliest form, the Adoption Act defined the term “child.” However, that
definition was deleted in 1980. See H.B. 213 (1979-80) (deleting term “child”
defined in Act as a “son or daughter whether by birth or adoption who is under
the age of eighteen”).


                                           -8-
J-A04011-22



       Under the Act, adoption proceedings may be brought in the county

where the adoptee resides.           23 Pa.C.S. § 2302(1). 8    Moreover, “[a]ny

individual may be adopted, regardless of his age or residence.” Id. at § 2311.

While the court of common pleas of each county exercises original jurisdiction

over adoption proceedings, see 23 Pa.C.S. § 2301, “[t]he courts have no

authority to decree an adoption in the absence of statutorily required

consents[. Moreover, no] exceptions to the Adoption Act [may] be judicially

created where the legislature did not see fit to create them.” In re Adoption

of Baby Boy D, 769 A.2d 508, 509 (Pa. Super. 2001) (citations omitted).

       Section 2908 of the Act concerns registration of a foreign adoption

decree in the Commonwealth, stating, in relevant part, that,

       When a minor is adopted by a resident of this Commonwealth and
       a final decree of adoption is made or entered in conformity
       with the laws of a foreign country, the adopting parent shall
       file a properly authenticated copy of the foreign decree of
       adoption, a copy of the child’s visa[,] and either the child’s birth
       certificate or some form of birth identification with the clerk of the
       court in the county of residence of the parent.




____________________________________________


8 An adoption proceeding may also be initiated in the county where the
persons who have filed a report of intention to adopt, “required by section
2531,” reside. 23 Pa.C.S. § 2302(1). Here, because Child is Petitioners’
nephew, they were not required to file a report of intention to adopt, see id.
at § 2531(c); however, Petitioners chose to file a report anyway.


                                           -9-
J-A04011-22



23 Pa.C.S. § 2908(a) (emphasis added).9 Instantly, the trial court opined that

Petitioner’s “failure to comply with [section] 2908 [of the Adoption Act] not

only would necessitate an impermissibly, judicially created exception to that

statutory provision, but would require the court to exercise jurisdiction which

it does not retain.”       Trial Court Opinion, 9/16/21, at 4.   The trial court

concluded that, because section 2908 involves the situation where a foreign-

born child is being adopted by a Commonwealth resident, the Orphans’ Court

did not have jurisdiction to entertain their petitions unless Petitioners complied

with section 2908’s statutory prerequisites. Specifically, the court found that

because section 2908 presupposes a foreign adoption decree, unless and until

Petitioners obtained a Liberian adoption decree for Child, it did not have the

authority under the Adoption Act to consider Petitioners’ filings. We disagree.

      In addition to section 2908, the Pennsylvania Supreme Court also has

enacted procedural rules specifically addressing the adoption of foreign-born

children by Commonwealth residents—specifically, Chapter XV of the Supreme

Court’s Orphans’ Court Rules.         See Pa.R.O.C.P.15.1-15.9. Those rules set

forth the procedure in cases where a foreign adoption decree has been “made

or entered in conformity with the laws of a foreign country,”10 or where
____________________________________________


9 “[T]he interpretation and application of a statute is a question of law that
compels plenary review to determine whether the court committed an error
of law.” In re Adoption of R.A.B., 153 A.3d 332, 334 (Pa. Super. 2016).

10 Pursuant to Pa.R.O.C.P. 15.8(c), if the foreign adoption decree can be
registered, the court shall sign the decree, direct the clerk of court to enter
(Footnote Continued Next Page)


                                          - 10 -
J-A04011-22



Commonwealth residents are seeking to adopt a foreign-born child who has

entered the United States on an immigrant visa. 11       See Pa.R.O.C.P. 15.8

(Foreign adoption registration) (“Adopting parent(s) may petition the Court of

Common Pleas in the county of their residence to register a foreign adoption

decree so that it will be given full and final effect in this Commonwealth.”);

see also Pa.R.O.C.P. 15.9(a) (“Adopting parent(s) who are residents of the

Commonwealth may petition the Court of Common Pleas in any county as

provided in [s]ection 2302 of the Adoption Act . . . to proceed with an adoption

of their foreign[-]born child who has entered the United States pursuant to an




____________________________________________


the date of the foreign adoption decree, identify the foreign court on the
docket, send Form No. HD01273F (certificate of foreign-born child) and form
No. HD01275F (statement of citizenship and residency) to the Department of
Health, Division of Vital Records, along with a copy of US Government Form
N-560 (certificate of citizenship) and/or a copy of the child’s United States
passport, if they have been provided by adopting parents. Pa.R.O.C.P.
15.8(c). In return, the clerk shall issue the adopting parents a certificate of
adoption in accordance with section 2907 of the Adoption Act. See 23 Pa.C.S.
§ 2907 (certificate of adoption).

11“A foreign[-]born child who has been issued an IR-2, IR-3 or IH-2 United
States Visa has had the adoption proceeding fully completed in the foreign
country and the foreign adoption decree needs only to be registered here to
be given full force and effect of an adoption decree issued by this
Commonwealth.” See In re Order Amending Rule 1.5 & Rescinding &
Replacing Rules 15.1 through 15.9, supra at *63.


                                          - 11 -
J-A04011-22



IR-2, IR-3, IH-3, IR-4[,] or IH-4[12] United States visa.”).13 Section 2908 of

the Act codifies the procedure to register a foreign adoption decree in the

Commonwealth with the goal of streamlining the process of obtaining the “full

force and effect of an adoption decree issued by this Commonwealth.” 14 In

re Order Amending Rule 1.5 & Rescinding & Replacing Rules 15.1

through 15.9, 2021 Pa. LEXIS 3160, *60 (Pa. 2021).

     Neither of those situations is present here. Petitioners admit that they did

not commence or complete a foreign adoption proceeding in Liberia and, thus,

____________________________________________


12 IR-2, IR-3, IH-3, IR-4, and IH-4 visas are immigrant visas adopted children
may     receive.        See    https://www.uscis.gov/adoption/bringing-your-
internationally-adopted-child-to-the-united-states/your-new-childs-
immigrant-visa/your-new-childs-immigrant-visa (last visited on 5/13/22). All
children with these types of visas are admitted as permanent resident
noncitizens.    See https://www.uscis.gov/adoption/after-your-child-enters-
the-united-states (last visited 5/13/22). In most instances, the adopting
parent(s) of a foreign-born child who has entered the U.S. with an IR-2, IR-3
or IH-3 United States visa will not need to proceed under Rule 15.9, but can
register the foreign adoption decree pursuant to Rule 15.8. See In re Order
Amending Rule 1.5 & Rescinding & Replacing Rules 15.1 through 15.9,
supra at *27, but see id. (if foreign-born child enters U.S. with IH-4 or IR-4
United States visa, adopting parents must proceed under Rule 15.9 because
adoption of foreign-born child was not finalized in country of child’s birth).

13 In fact, the “Certificate of Adoption of a Foreign-Born Child (Pursuant to 23
Pa.C.S. § 2908)” attached to Petitioners’ petition to adopt, asks for
information listed in either the “Petition to Register Foreign Adoption Decree
or Petition for Adoption of a Foreign[-]Born Child.” See Certificate of Adoption
of Foreign-Born Child, at Part 2.

14                               See                          also
https://www.lancasterlawblog.com/2018/08/articles/authors/holl
y-filius/registration-of-foreign-adoption-decrees-goodbye-re-
adoption-maybe/ (last visited 5/26/22).


                                          - 12 -
J-A04011-22



have no foreign adoption decree to be registered in the United States.

Moreover, Petitioners claim that Child entered the United States on a B-2 visa,

not an IR-2, IR-3, IH-3, IR-4, or IH-4 visa. Therefore, neither Rules 15.8 and

15.9, nor section 2908, applies to the instant case. The relevant question,

then, is whether Child can be adopted by Petitioners in the Commonwealth

using the regular adoption procedure outlined in the Act, where the Act is

silent as to the unique facts of the instant case.15 We believe that Petitioners

can avail themselves of the process, especially where we consider the best

interests of Child who is currently in a state of “limbo.” See In re Russell

Adoption Case, supra at 881 (acknowledging that Act, as originally enacted

in 1925, “provides that if the court is satisfied that the welfare of the person

proposed to be adopted will be promoted by such adoption it shall make a

decree so finding”).


____________________________________________


15   In In re Adoption of R.A.B., supra, our Court reiterated:

        The goal in interpreting any statute is to ascertain and effectuate
        the intention of the General Assembly. Our Supreme Court has
        stated that the plain language of a statute is in general the best
        indication of the legislative intent that gave rise to the statute.
        When the language is clear, explicit, and free from any ambiguity,
        we discern intent from the language alone, and not from the
        arguments based on legislative history or “spirit” of the statute.
        We must construe words and phrases in the statute according to
        their common and approved usage. We also must construe a
        statute in such a way as to give effect to all its provisions, if
        possible, thereby avoiding the need to label any provision as mere
        surplusage.

Id. at 334.

                                          - 13 -
J-A04011-22



     Under Rule 15.8, if the trial court “determines that a foreign adoption

decree [of a foreign-born child] cannot be registered, the adopting

parent(s) shall proceed as applicable under the provisions set forth in

the Adoption Act, 23 Pa.C.S. § 2101, et seq., Pa.[R.]O.C.[P.] 15.9 (specific

to the adoption of a foreign[-]born child),16 and local rules of court.” See In

re Order Amending Rule 1.5 & Rescinding and Replacing Rules 15.1

through 15.9, supra at *59 (emphasis added).17 Thus, the Supreme Court

did contemplate a situation where a child born in a foreign country, with no

registerable foreign adoption decree (and, thus, unable to proceed under

section 2908), could still be adopted under an alternative process set forth in


____________________________________________



16 Moreover, prospective adoptive parents proceeding under Rule 15.9 are
required to file twelve documents with the clerk of the appropriate division of
the trial court, in this case the Orphans’ Court Division. See Pa.R.O.C.P.
15.9(b). The Rule also requires proof that the child to be adopted is an
orphan. Id. at 15.9(e).
17In January 2016, the Orphans’ Court Procedural Rules Committee published
their plan to propose to the Supreme Court of Pennsylvania that Pennsylvania
Orphans’ Court Rules 15.1 through 15.9 be rescinded and replaced “with new
Chapter XV rules governing Adoptions.” 231 Pa. Code Part II. On July 22,
2021, just one month before the Orphans’ Court judge handed down the
instant decree, the Supreme Court Rules Committee ordered that
Pennsylvania Orphans’ Court Rules 15.1 through 15.9 be rescinded and
replaced by Rules 15.1 through 15.22. Orphans’ Court forms 15.6, 15.8, and
15.9 were also rescinded. Rules 15.7 and 15.8 have been renumbered 15.14
and 15.15, respectively.      See In re Order Amending Rule 1.5 &
Rescinding and Replacing Rules 15.1 through 15.9, supra. “With a few
exceptions . . . [current] Rule 15.15 is nearly identical to former Rule 15.9.
Changes generally reflect style, use of defined terms, and an effort to achieve
consistency across the Orphans’ Court Rules. Current Rule 15.15.” 51 Pa.B.
4313.

                                          - 14 -
J-A04011-22



the Adoption Act. Accordingly, we do not find legal support for the trial court’s

conclusion that the Petitioners cannot avail themselves of a domestic adoption

of Child under the Act, exclusive of section 2908.

       While we echo the trial judge’s concerns about protecting the rights of

biological and adopting parents and regulating the adoption process of

foreign-born children who have no foreign adoption decrees, we cannot lose

sight of the preeminent focus in adoption proceedings—the best interests of

the child. See Hess, supra at 13 (at all stages of adoption proceedings, best

interest of child is paramount consideration). Here, Child has been cared for

in the United States by Petitioners, blood relatives, for more than six years.

Child’s   parents    have     consented        to   Petitioners   adopting   Child   and,

concomitantly, relinquished all parental rights to him.                Petitioners have

attempted to comply with the procedures required for prospective adopting

parents under the Act, 23 Pa.C.S. §§ 2302(1), 2302, 2502(a),18 2531(a),

____________________________________________


18In In re J.W.B., 232 A.3d 689 (Pa. 2020), our Supreme Court
explained:

       Pennsylvania’s Adoption Act provides two mechanisms by which
       to obtain the consent of a parent for the adoption of his or her
       child. Sections 2501 and 2502 provide that a natural parent may
       file a petition to relinquish his or her parental rights to a child to
       an agency or an adoptive adult, respectively. See 23 Pa.C.S. §§
       2501-02. Upon the filing of a petition under either Sections 2501
       or 2502, the trial court sets a hearing to terminate the petitioning
       parent's parental rights. 23 Pa.C.S. § 2503.

       Where a parent has not filed a petition to relinquish his or her
       parental rights, [s]ection 2504 provides an alternative means to
(Footnote Continued Next Page)


                                          - 15 -
J-A04011-22



2535(a), 2711, in fact filing some documents and requesting procedures not

even required of blood relatives. See 23 Pa.C.S. § 2531(c) (report of intention

to adopt Child not required to be filed “when child is the . . . niece or nephew

by blood”); id. at §2535(a) (“When a report required by section 2531 []

has been filed, the court shall cause an investigation to be made and a report

be filed by . . . an appropriate person designated by the court.”).19

     As a reviewing court we are unable to determine whether the court’s

factual findings are supported by the evidence where no evidentiary hearing

took place on the consent and adoption petitions and, thus, no credibility

determinations were made.            In re E.M.I., supra.    Therefore, we are

compelled to reverse and remand.

     Under the Act, once Petitioners filed their petition to confirm birthparents’

consents and petition to adopt Child, the court should have issued Petitioners

____________________________________________


       obtain parental consent to adoption. Pursuant thereto, when a
       natural parent has executed a consent to adoption, the adoptive
       parent may petition the court for a hearing to confirm the natural
       parent’s consent to adoption. See 23 Pa.C.S. § 2504(a). The
       court will then schedule a hearing to confirm the consent that the
       parent previously gave to the adoption. 23 Pa.C.S. § 2504(b).

Id. at 692. Section 2711 of the Adoption Act sets forth the content, form and
validity of the consents necessary for a Commonwealth adoption. Id.
19 As mentioned, because Petitioners are Child’s aunt and uncle, they were
not required to file a report of intention to adopt. See id. at § 2531(c). Thus,
if no report was required, then no mandatory investigation to determine the
suitability of the proposed placement is triggered. Id. at § 2535(a). However,
Petitioners specifically requested that the court conduct a home-
study/investigation into Child’s residence and relationship with Petitioners.


                                          - 16 -
J-A04011-22



notice of a hearing as prescribed in section 2531 and in compliance with 23

Pa.C.S. §§ 2721-2725.         Thus, upon remand the Orphans’ Court shall give

notice of and conduct such a hearing.20 However, prior to the hearing and

within 20 days of the case being returned to the Orphans’ Court, the court

shall direct a full investigation and a report be filed with regard to matters

outlined in section 2535(b). See 23 Pa.C.S. § 2535(a)-(b).21 The court shall

designate the appropriate person or agency to conduct the investigation, see

id. at § 2535(a), and may establish the procedure for the payment of

investigation costs. Id. at § 2535(c).

     Decree reversed. Case remanded in accordance with the dictates of this

decision. Jurisdiction relinquished.22
____________________________________________


20The hearing shall be held within 15 days of the date that the court receives
the report following the full section 2535 investigation.

21The information gathered from this investigation and memorialized in the
report shall be assessed to determine whether Child’s best interests would be
served by granting the petitions.

22 Petitioners aver that they ultimately intend to “apply for immigration status
adjustment” via a Family-Based Petition Process (FBPP). See 8 U.S.C. §
1101(b)(1)(E)(ii). FBPP “provides a third avenue through which an adopted
individual is considered the child of their adopting parent(s) for immigration
purposes.”               https://www.uscis.gov/adoption/immigration-through-
adoption/family-based-petition-process (last visited 5/26/22). Before a child
will be considered an adoptive parent’s “child for purposes of immigration
benefits,” under the FBPP, “[t]he adoptive parent must have evidence of a full
and final adoption and satisfy the 2-year legal custody and joint residence
requirements.” See id. In order to fulfill the joint custody requirement, “legal
custody must have been the result of a formal grant of custody from a court
or other governmental entity.” Id. Finally, under FBPP, Child’s adoption be
finalized before his sixteenth birthday. See id.; see also Appellants’ Brief, at
(Footnote Continued Next Page)


                                          - 17 -
J-A04011-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2022




____________________________________________


46-47. Child will be sixteen years old in less than two months. We urge the
trial court to consider the fact that time is of the essence when proceeding
with the investigation and subsequent hearing to determine whether
confirmation of the consents and adoption is proper.


                                          - 18 -